Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 24, 2020

                                      No. 04-20-00441-CV

             IN THE INTEREST OF D.F.S., C.S.S., AND C.R.S., CHILDREN

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-PA-02723
                          Honorable Peter A. Sakai, Judge Presiding


                                         ORDER

         On September 8, 2020 and September 16, 2020, appellants filed notices of appeal stating
their intent to appeal a final decree of termination signed on August 31, 2020. The clerk’s record
filed on September 23, 2020 does not contain a signed final order terminating appellants’
parental rights. “[A]n appeal may be prosecuted only from a final judgment.” N.E. Indep. Sch.
Dist. v. Aldridge, 400 S.W.2d 893, 895 (Tex. 1966).

       Because it appears no final order has been entered in the underlying case, appellants are
ORDERED to show cause in writing no later than October 5, 2020 why this appeal should not
be dismissed for lack of jurisdiction. If appellants fail to timely respond, this appeal will be
dismissed for lack of jurisdiction.




                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of September, 2020.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court